
	
		II
		109th CONGRESS
		2d Session
		S. 3811
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Hatch (for himself,
			 Mr. Bingaman, and
			 Mr. Biden) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To require the payment of compensation to members of the
		  Armed Forces and civilian employees of the United States who performed slave
		  labor for Japanese industries during World War II, or the surviving spouses of
		  such members, and for other purposes.
	
	
		1.Payment of compensation to
			 members of the Armed Forces and civilian employees of the United States
			 captured by Japan and used as slave labor during World War II
			(a)FindingsCongress
			 makes the following findings:
				(1)During World War
			 II, members of the United States Armed Forces fought valiantly against Japanese
			 military forces in the Pacific. In particular, from December 1941 until May
			 1942, United States military personnel fought courageously against overwhelming
			 Japanese military forces on Wake Island, Guam, the Philippine Islands,
			 including the Bataan Peninsula and Corregidor, and the Dutch East Indies,
			 thereby preventing Japan from accomplishing strategic objectives necessary for
			 achieving a decisive military victory in the Pacific during World War
			 II.
				(2)During initial
			 military actions in the Philippines, United States troops were ordered to
			 surrender on April 9, 1942, and were forced to march 65 miles to prison camps
			 at Camp O'Donnell, Cabanatuan, and Bilibid. More than 10,000 Americans died
			 during the march, known as the Bataan Death March, and during
			 subsequent imprisonment as a result of starvation, disease, and
			 executions.
				(3)Beginning in
			 January 1942, the Japanese military began transporting United States prisoners
			 of war to Japan, Taiwan, Manchuria, and Korea to perform slave labor to support
			 Japanese industries. Many of the unmarked merchant vessels in which the
			 prisoners were transported, called Hell Ships, were attacked by
			 American naval and air forces, which, according to some estimates, resulted in
			 more than 3,600 American fatalities.
				(4)Following the
			 conclusion of World War II, the United States Government agreed to pay
			 compensation to United States ex-prisoners of war amounting to $2.50 per day of
			 imprisonment. This compensation was to be paid from Japanese assets frozen by
			 the United States Government. However, the compensation could never fully
			 compensate those ex-prisoners of war for the sacrifice they endured. Neither
			 the Government of Japan nor any Japanese corporation admits any liability
			 requiring payment or compensation.
				(5)Other Allied
			 nations, including Canada, the United Kingdom, and the Netherlands, have
			 authorized payment of gratuities to their surviving veterans who were captured
			 by the Japanese during World War II and required to perform slave labor.
				(b)PurposeThe
			 purpose of this section is to recognize, by the provision of compensation, the
			 heroic contributions of the members of the Armed Forces and civilian employees
			 of the United States who were captured by the Japanese military during World
			 War II and denied their basic human rights by being made to perform slave labor
			 by Japanese corporations during World War II.
			(c)Payment of
			 compensation required
				(1)In
			 generalThe Secretary of Defense shall pay compensation to each
			 living selected veteran or civilian internee, or the surviving spouse of a
			 selected veteran or civilian internee, in the amount of $20,000.
				(2)Rebuttable
			 presumptionAn application for compensation submitted under this
			 section by or with respect to an individual seeking treatment as a selected
			 veteran or civilian internee under this section is subject to a rebuttable
			 presumption that such individual is a selected veteran or civilian internee if
			 the application on its face provides information sufficient to establish such
			 individual as a selected veteran or civilian internee.
				(d)Relationship to
			 other paymentsAny amount paid a person under this section for
			 activity described in subsection (f)(1)(D) is in addition to any other amount
			 paid such person for such activity under any other provision of law.
			(e)Unavailability
			 for payment of attorney fees in class action suitsNo funds
			 authorized to be appropriated for the payment of compensation under this
			 section, or paid under this section, may be utilized for the payment of
			 attorney fees incurred in any class action law suit seeking the payment of
			 compensation described in subsection (c) or a similar payment for activity
			 described in subsection (f)(1)(D).
			(f)DefinitionsIn
			 this section:
				(1)Selected
			 veteran or civilian interneeThe term selected veteran or
			 civilian internee means any individual who—
					(A)was a member of
			 the Armed Forces, a civilian employee of the United States, or an employee of a
			 contractor of the United States during World War II;
					(B)served in or with
			 United States combat forces during World War II;
					(C)was captured and
			 held as a prisoner of war or prisoner by Japan in the course of such service;
			 and
					(D)was required by
			 one or more Japanese corporations to perform slave labor during World War
			 II.
					(2)Slave
			 laborThe term slave labor means forced servitude
			 under conditions of subjugation.
				
